Case 3:21-cv-00405-TJC-MCR Document 21 Filed 09/13/21 Page 1 of 2 PagelD 290

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

ELAINE WEST, an individual,
CASE NO.: 3:21-CV-00405

Plaintiff,
vs.

THE REALREAL, INC., a Foreign corporation,
Defendant,

/

 

NOTICE OF WITHDRAWAL OF PLAINTIFF’S MEMORANDUM IN OPPOSITION
TO DEFENDANT’S RENEWED MOTION TO COMPEL ARBITRATION AND STAY
PROCEEDINGS

Plaintiff, Elaine West, pursuant to the applicable rules of the Federal Rules of Civil
Procedure, hereby withdraws her Memorandum in Opposition to Defendant’s Renewed Motion to
Compel Arbitration and Stay Proceedings filed on August 2, 2021, in the above styled action.

Plaintiff agrees to submit this matter to arbitration as requested by Defendant in its Motion to

Compel Arbitration.

Plaintiff requests this Court retain jurisdiction to enforce any arbitration award.

LEE G. KELLISON, P.A.

Ku lh~—-

Lee G. Kellison, Esq.

Florida Bar No.: 0963445

599 Atlantic Boulevard, Suite 4
Atlantic Beach, Florida 32233
904/332-7222 Telephone
904/332-9613 Facsimile

lee@kellisonlaw.com Primary Email

lauryn@kellisonlaw.com Secondary Email
Attorney for Plaintiff, Elaine West
Case 3:21-cv-00405-TJC-MCR Document 21 Filed 09/13/21 Page 2 of 2 PagelD 291

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that I electronically filed Plaintiff's Motion for Enlargement of
Time to Respond to Defendant’s Renewed Motion to Compel Arbitration and Stay Proceedings
by using the CM/ECF system which effected service upon all CM/ECF participants this «> day

of September, 2021.
LDuln

ATTORNEY

 
